TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        ON REHEARING



                                      NO. 03-18-00062-CR


                                      Ex parte Jolando King


               FROM THE 450TH DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-DC-16-201710, THE HONORABLE BRAD URRUTIA, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               We withdraw the opinion and judgment dated March 7, 2018, reinstate the appeal,

and substitute the following order in their place.

               In our prior opinion, we dismissed the appeal for want of jurisdiction because it

appeared untimely. The deadline for King to file his notice of appeal accompanied by a motion

for extension of time was January 26, 2018. See Tex. R. App. P. 26.3. It initially appeared that

King did not file his motion for extension of time to file his notice of appeal until January 30,

2018, although his notice of appeal was filed in the trial court on January 26, 2018. It has come

to the Court’s attention that King initially filed his motion for extension of time in this Court on

January 26, 2018, without a notice of appeal. His notice of appeal was filed in this Court on

January 29, 2018, and he subsequently refiled his motion for extension of time on January 30,

2018. Because his motion for extension of time was initially timely filed in this Court, and his
notice of appeal was filed in the trial court within 15 days of his deadline for filing the notice of

appeal, we now grant the motion for extension of time to file the notice of appeal. See id.

               It is so ordered March 8, 2018.



Before Justices Puryear, Pemberton, and Bourland

Do Not Publish




                                                 2